Court of Appeals
                             First District of Texas
                                    BILL OF COSTS

                                      No. 01-14-00138-CV

                                    Rolando Acevedo, et al.

                                              v.

     The O'Quinn Law Firm, John M. O'Quinn & Associates, LLP, and T. Gerald Treece, as
              Independent Executor of the Estate of John M. O'Quinn, deceased

           NO. 392,247-416 IN THE PROBATE COURT NO 2 OF HARRIS COUNTY



  TYPE OF FEE          CHARGES            PAID/DUE               STATUS             PAID BY
SUPP CLK RECORD        UNKNOWN            07/23/2015            UNKNOWN              UNK
     MT FEE              $10.00           06/19/2015             E-PAID              ANT
     MT FEE              $10.00           03/17/2015             E-PAID              ANT
     MT FEE              $10.00           12/17/2014             E-PAID              ANT
     MT FEE              $10.00           09/04/2014             E-PAID              ANT
   CLK RECORD          $13,806.00         08/06/2014              PAID               ANT
     MT FEE              $10.00           07/18/2014             E-PAID              ANT
   RPT RECORD           $161.00           05/05/2014              PAID               ANT
     MT FEE              $10.00           03/26/2014             E-PAID              ANT
     MT FEE              $10.00           02/26/2014             E-PAID              ANT
   RPT RECORD           $792.00           02/19/2014              PAID               ANT
      FILING            $175.00           02/18/2014             E-PAID              ANT
STATEWIDE EFILING        $20.00           02/18/2014             E-PAID              ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                   $15,024.00.

                Court costs in this case have been taxed in this Court’s judgment
         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this September 11, 2015.